Citation Nr: 1444595	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for heart disease, currently identified as aortic stenosis and congestive heart failure, to include as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1971.  This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

The Veteran testified before the undersigned at the RO in August 2009.  A transcript of that hearing is of record.

The issues now on appeal were previously remanded by the Board in February 2011.  Upon return to the Board, an expert medical opinion was obtained from a health care professional in the Department of Veterans Affairs' Veterans Health Administration (VHA).  The Board determined that an expert opinion was necessary to address the complex medical questions raised by the appeal.  38 C.F.R. §20.901(a), (d) (2013).  Although the appellant was not notified that the Board intended to seek this opinion, or that the opinion was obtained, a decision of his claims on the merits at this time is not prejudicial, given the fully favorable findings of the Board.  See 38 C.F.R. §§ 20.903(a), 20.1304(c).

To the extent that the Veteran's claim for service connection for heart disease could be understood to encompass a claim for service connection for ischemic heart disease, the Board notes that the Veteran filed a separate claim of entitlement to service connection for ischemic heart disease in December 2010.  This claim was denied in a September 2011 rating decision.  The Veteran filed a notice of disagreement with the September 2011 rating decision but did not perfect a timely appeal of this claim.  As such, the September 2011 rating decision is final, and the issue of entitlement to service connection for ischemic heart disease is not within the Board's jurisdiction.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013).

In November 2007, the Veteran filed an application to reopen a previously denied claim of entitlement to service connection for immersion foot.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's hypertension is proximately due to his service-connected PTSD.

2.  The Veteran's congestive heart failure is proximately due to his hypertension.

3.  The Veteran's aortic stenosis was permanently worsened in severity beyond normal progression as a result of his hypertension.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).

2.  The criteria for service connection for congestive heart failure and aortic stenosis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has substantially satisfied its duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the appeal given the fully favorable nature of the Board's decision.

Service Connection

The Veteran contends that he developed hypertension, congestive heart failure, and aortic stenosis as a result of his service-connected PTSD.  With respect to the aortic stenosis, he asserts in the alternative that his aortic stenosis has been aggravated by his hypertension and congestive heart failure.  For these reasons, he asserts that service connection is warranted for all three disabilities.  Notably, the Veteran does not contend that any of these conditions had their onset during his active service.  Accordingly, the Board will confine its analysis to service connection on a secondary basis.

In this regard, service connection may be granted for a disease or injury that is proximately due to or the result of a service-connected disability.  This includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310(a).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  However, secondary service connection on the basis of aggravation may not be awarded unless the baseline severity of the nonservice-connected disability is established by medical evidence.  Id.

In this case, there is medical evidence showing the existence of hypertension, congestive heart failure, and aortic stenosis during the period on appeal.  See, e.g., April 2011 VA heart examination, and VA clinical records dated in October 2007.  As such, the first element of service connection has been established with respect to each of the disabilities at issue.

The second element is also met, as service connection has been established for PTSD.  See June 1989 Rating Decision.  The key inquiry in this case therefore is whether service-connected a service-connected disability caused or aggravated the Veteran's hypertension, congestive heart failure, and aortic stenosis.

The record contains both favorable and unfavorable evidence in this regard.  The relevance and probative value of this evidence will be discussed in turn.

On VA examination in April 2011, the Veteran was diagnosed with hypertension and aortic stenosis.  No evidence of congestive heart failure was found.  In addressing whether the hypertension and aortic stenosis were related to the service-connected PTSD, the examiner determined that there was no relationship between the PTSD and hypertension or aortic stenosis.  With respect to hypertension, the examiner reasoned that he was unable to find any medical literature supporting a relationship between stress and a sustained increase in blood pressure.  The examiner dismissed the medical treatise evidence the Veteran submitted in support of his claim, noting that he had reviewed a decision of the Court of Appeals for Veterans (CAVC) claims in which a claim for service connection for hypertension secondary to PTSD was denied because of the lack of supportive medical evidence.  With respect to the aortic stenosis, the examiner reasoned that the condition was congenital, and as such had its onset prior to the onset of PTSD.  The examiner further found that there was no evidence demonstrating a change in the aortic stenosis condition beyond normal progression that would have been caused by any service-related factor, including PTSD.

This opinion is inadequate for several reasons.  First, the examiner's statement that he was unable to find any medical literature supporting a relationship between stress and a sustained increase in blood pressure is incorrect, as the National Institutes of Health article submitted by the Veteran discussed that relationship precisely.  Second, it is unclear from the examiner's statement whether the CAVC case was denied because that case in particular lacked supportive medical evidence, or whether the Court found that there was in general a lack of medical evidence supporting the theory of aggravation relative to PTSD.  Given this ambiguity, and the unclear nature of how the CAVC case relates to the Veteran's, the Board finds that the rationale provided by the examiner lessens the probative value of this aspect of the opinion.  Next, the examiner provided no rationale for concluding that the Veteran's aortic stenosis had not been aggravated by his PTSD or any other disability.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the conclusions to the supporting data. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).

Finally, the April 2011 opinion is incomplete as it did not provide an opinion addressing the Veteran's congestive heart failure.  Although the examiner found no evidence of congestive heart failure at the time of the examination, the Veteran did have diagnoses of congestive heart failure during the appeal period.  As such, this diagnosis should have been addressed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (resolution of a disability while a claim is pending does not necessarily preclude an award of benefits, "current disability" required for service connection includes disability at the time of filing or during the pendency of a claim).  The combination of these insufficiencies results in the Board placing little weight of probative value on this opinion.

Due to the above inadequacies, the Board obtained an expert medical opinion in April 2014.  In this opinion, the examiner concluded, based upon a review of medical literature (which he cited), that it was at least as likely as not that the Veteran's hypertension was causally related to his PTSD, and that his congestive heart failure was causally related to his hypertension (and thus his PTSD).  Finally, the examiner found that although the Veteran's aortic stenosis was not causally related to his PTSD, it was at least as likely as not that his hypertension had aggravated his aortic stenosis.  In support of this finding, the examiner noted his review of the Veteran's medical records, which showed a worsening of his aortic stenosis condition.

The Board places substantial weight on this probative opinion.  The expert opinion addresses the pertinent questions at hand, that is, whether service-connected PTSD caused or aggravated hypertension, and then in turn, whether hypertension caused or aggravated the congestive heart failure.  Finally, the opinion adequately addresses the congestive heart failure diagnosis, and whether it was aggravated by PTSD or hypertension.  The opinion describes the disabilities in sufficient detail and thoroughly explains the reasoning for the conclusions reached, thus allowing the Board to make a fully informed evaluation of the underlying medical issues.  See Stefl, 21 Vet. App. at 123.  Further, the report reflects that pertinent evidence, including medical treatise evidence and the Veteran's history (including view via lay statements and objective VA treatment records), was considered in reaching the medical conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

As such, the Board concludes that the evidence pertaining to the claim for service connection for hypertension secondary to PTSD is at least in equipoise, and that service connection for hypertension is therefore warranted.  Having determined that service connection for hypertension is warranted, the Board in turn finds that the evidence pertaining to the claim for service connection for congestive heart failure is at least in equipoise, such that service connection for congestive heart failure is also warranted.  Finally, the Board finds that service connection for the Veteran's congenital aortic stenosis is warranted.  The clinical evidence demonstrates a worsening of the Veteran's aortic stenosis, such that it is most appropriately categorized as a congenital disease rather than a congenital defect.  See VA Gen. Couns. Prec. 82-90 at p. 2; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that the term 'disability,' as used in 38 U.S.C.A. § 1110, cannot include "non-disease or non-injury entities such as congenital defects).  Per regulation, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disease, is to be service connected.  38 C.F.R. § 3.310(b).  In determining that service connection for aortic stenosis is warranted, the Board acknowledges that a baseline level of severity for aortic stenosis has not been established by a medical professional.  However, to the extent that the Veteran's aortic stenosis is congenital, and was asymptomatic during his period of active service and at the time he was granted service connection for PTSD in March 1989, the Board makes a factual finding that the baseline level of severity was noncompensably disabling, and that the Veteran's aortic stenosis may therefore be service-connected in its entirety.  


ORDER

Service connection for hypertension is granted, secondary to service-connected PTSD.

Service connection for congestive heart failure and aortic stenosis is granted, secondary to service-connected PTSD.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


